PER CURIAM.
On appeal from a summary denial of his Rule 3.850, Florida Rules of Criminal Procedure, motion appellant contends that his guilty plea was involuntary because the trial court did not advise him of the possibility of retaining jurisdiction over part of his sentence. See, State v. Green, 421 So.2d 508 (Fla.1982). By order, this court temporarily relinquished jurisdiction to the trial court so that the trial judge might attach that portion of the record and transcript which conclusively showed that appellant was not entitled to relief, as required by the Rule. The trial court has responded to our order by attaching a transcript of the plea bargain hearing which conclusively shows that not only was appellant informed that the trial court intended to retain jurisdiction over one-third of his sentence, the retention was made a part of the plea bargain agreement. Accordingly, the summary denial of appellant’s motion is due to be, and is hereby, affirmed.
ROBERT P. SMITH, Jr., C.J., and LARRY G. SMITH and THOMPSON, JJ., concur.